FILED

UNITED STATES DISTRICT COURT JUN 2 9 20"
FOR THE DlSTRICT OF COLUMBIA c
l fk, . .
 ::.,S,.::':::;::.: srzz:.:':,::t

JESUS OSCAR RODRIGUEZ-OLIVAS, )
)

Plaintiff, )

)

v. ) Civil Action No. ll-l000

)

UNITED STATES OF AMERICA, et al., )
)

Defendants. )

MEMORANDUM 0PINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
his pro se complaint. Plaintiff has been convicted of traffic and drug violations in Texas, and
currently he is in custody pending deportation to Mexico. He seeks an order to stay or cancel his
deportation, a matter over which a federal district court lacks subject matter jurisdiction. See
Dennis v. Dep ’t of Homeland Sec., No. 09-cv-45l3, 2009 WL 3426873 (E.D.N.Y. Oct. 23, 2009)
("The REAL ID Act of 2005, 8 U.S.C. § l252, strips district courts of jurisdiction to review a
final order of deportation . . . [and] to stay an order of deportation or removal."); Croitoru v.
Hola'er, No. 09-cv-2252, 2009 WL 4249288 (D.D.C. Nov. 27, 2009) ("Where, as here, plaintiffs

claims appear to arise from the Attorney General’s decision . . . to execute a removal order, the
is~

t

claims are thus subject to the unambiguous jurisdiction-stripping language of 8 U.S.C. §
l252(g).") (intemal quotation marks and citation omitted), ayj"d, 398 Fed. App’x 608 (D.C. Cir.
20l0); see also Sadhvanz` v. Chertojjf 460 F. Supp. 2d ll4, 122 (D.D.C. 2006) (dismissing
petitions for a writ of habeas corpus and a writ of mandamus and motion for preliminary

injunction to stay petitioner’s deportation to Togo), ayj"’d, No. 06-5405, 2008 WL 2185344 (D.C.

Cir. May l3, 2008) (per curiam).

Accordingly, the Court grant plaintiff s application to proceed in forma pauperis and will

dismiss the complaint. An Order consistent with this Memorandum Opinion is issued separately.

W§L~,¢\

DATE: United StDs District Judge

é!Z/I w